Citation Nr: 0420313	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder, status post arthroscopy, to include 
entitlement to separate disability evaluations for arthritis 
and instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1968 to November 1970, and with the US Army 
National Guard from February 1991 to July 1991, and from 
December 1995 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a March 1997 decision, the RO granted 
entitlement to service connection for a right knee disorder.  
A noncompensable rating was assigned.   One year later, in 
March 1998, the RO denied the veteran's claim for entitlement 
to service connection for bilateral hearing loss.  
Notwithstanding the denial, the RO granted entitlement to a 
10 percent disability rating for the service-connected right 
knee disorder.  Finally, in a September 1998 decision, the RO 
denied a claim seeking entitlement to service connection for 
tinnitus.

In June 1999, the Board issued a Decision/Remand.  The Board 
remanded the issues involving hearing loss of the right ear 
and tinnitus.  The Board granted entitlement to service 
connection for hearing loss of the left ear and it denied the 
veteran's claim for an evaluation in excess of 10 percent for 
a right knee disability.  The veteran was notified of this 
action and he appealed to the United States Court of Appeals 
for Veterans Claims (Court).

On March 27, 2001, the Court issued an Order that vacated the 
board's decision that denied a higher original disability 
rating for the right knee disorder.  The claim was remanded 
to the Board in accordance with the Court's holdings in 
Holliday v. Principi, 14 Vet. App. 280 (2001), et. al. and 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  

Following that return, the Board determined that additional 
development was required.  The Board notified the veteran 
that it was deferring issuing a decision on the issues and 
that it would be undertaking additional development pursuant 
to 38 C.F.R. § 19.9(a)(2) (2003).  The Board sought to obtain 
additional medical documents from the veteran's previous 
health care providers.  Additionally, the Board informed the 
veteran that it would be requesting that an additional 
examination of the veteran's knee be undertaken.  Finally, 
the veteran was informed that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  The Board began this 
course of development in March 2002.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  

The Board subsequently remanded the claim to the RO in August 
2003, and the claim has since been returned to the Board for 
review.  

The Board again notes that the veteran has submitted a claim 
for entitlement to an annual clothing allowance.  This matter 
has not been addressed by the RO.  As such, it is referred 
back to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  




REMAND

The record reflects that when the Board remanded the claim in 
August 2003, it only listed a single issue on appeal - that 
of the claim for an increased rating for the right knee 
disability.  However, even though the Board did not note it 
in the August 2003 Remand, all three issues remain before the 
Board for review.  When the Court vacated the Board's 
original June 1999 decision, it specifically told the VA that 
the VA was responsible for informing the veteran how he could 
prevail with respect to his claim.  Although the RO issued a 
Supplemental Statement of the Case in January 2004, with 
respect to the right knee disorder, there is no evidence of 
record showing that the RO provided in detail how he could 
prevail.  The claims folder does not contain a post-Court and 
post-Board development VCAA letter that specifies how the 
veteran can prevail his appeal. 

As noted in the Court's Order of March 2001, in November 
2000, the President signed into law the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The VCAA 
further stated that the VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In this regard, it is the opinion of the 
Board that the appeal must be remanded to the RO for 
additional development pursuant to the VCAA regarding the 
veteran's claim for an increased rating for his service-
connected right knee disability.  As the claim is being 
returned to the RO, the Board further concludes that the RO 
should also discuss the veteran's claims with respect to 
entitlement to service connection for tinnitus and hearing 
loss of the right ear.  

Additionally, since the claim is being remanded to the RO, 
the RO should arrange for the veteran to undergo an 
audiological examination.  The purpose of the examination is 
to determine whether the veteran now suffers from a ratable 
hearing loss of the right ear and tinnitus, and if he does, 
whether either or both disabilities are related to the 
veteran's military service.  By remanding the claim for said 
examinations, clinical findings will be obtained and the VA 
will have a more complete picture of the veteran's claimed 
disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2003) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003) are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased evaluation claim and his 
service connection claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  The claims folder must 
include documentation, i.e., a detailed 
VCAA letter, showing that the VA abided 
by the directions given by the Court in 
its Remand instructions.  

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected right 
knee disability, and for his currently-
nonservice-connected right ear hearing 
disability and tinnitus, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for an audiological examination. 

The audiologist should determine whether 
the veteran now suffers from a ratable 
right ear hearing loss disability and 
tinnitus.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  All 
indicated tests and studies deemed 
necessary should be accomplished.  

The examiner should express an opinion as 
to the etiology of the disabilities.  
Specifically, the examiner should express 
an opinion as to whether any found 
disabilities began while the veteran was 
in service or whether they are the result 
of a service-connected disability or 
whether they were caused by or the result 
of the veteran's post-service activities.  
In other words, the examiner must express 
an opinion as to whether it is at least 
as likely as not that any found 
disabilities are related to the veteran's 
military service or the service-connected 
disabilities or they were aggravated by 
the veteran's military service.  The 
examiner should cite to information in 
the claims folder.  The examiner should 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



